Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is claiming the benefit of prior-filed application No. 17/245,104 under 35 U.S.C. 120, 121, 365(c), or 386(c). The continuation of the patent, and its given priority date of Provisional Application 63/152,734, is acknowledged. The effective filing date of this application is recognized as 02/23/2021.

Claim Interpretation
 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “information analysis module” as it appears in Claim 21 and Claim 35, and as appears in their dependent claims 24 and 40. Further, another such limitation is “machine learning (ML) and artificial intelligence (Al) module” as it appears in Claim 36. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner did not find sufficient structure for “information analysis module” in the specification. Examiner did not interpret Paragraph [00312], “this disclosure may also be practiced in distributed environments where functions or modules are shared among disparate processing devices, which are linked through a communications network, such as a Local Area Network ("LAN"), Wide Area Network ("WAN"), and/or the Internet.”, nor the depiction of modules in Figure 2, as providing sufficient structure. Examiner did not find sufficient structure for “machine learning (ML) and artificial intelligence (Al) module” in the specification. Examiner did not interpret the depiction of the module in Figure 6, or the descriptions of module 642 generally, to provide sufficient structure. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 as the claims are directed to a mental process.

Regarding Claim 21, 
	Step 1:
	Claim 1 describes “a computer-implemented method” and thus falls under the statutory category of a process.
	Step 2(a), Prong I:
	Claim 21 includes limitations that recite an abstract idea (bolded below):
A computer-implemented method of managing a robot fleet, the method comprising: 
obtaining features of a plurality of robot missions;  
obtaining capabilities of a plurality of robots of the robot fleet;  
selecting a robot among the plurality of robots to perform a selected robot mission among the plurality of robot missions based on the obtained capabilities of the selected robot and the obtained features of the selected robot mission  
sending a robot mission control information for the selected robot mission to the selected robot; 
receiving mission feedback for the selected robot mission from the selected robot,
storing the received mission feedback to a database, 
sending the received mission feedback to an information analysis module 
receiving an analysis result from the information analysis module 
sending the analysis result to an operation management system 
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. Selection of a robot of appropriate ability could be performed mentally. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a processor, a memory, and a set of instructions stored in the memory, as well as the steps of “obtaining features … and capabilities”, “sending a robot mission control information”, “storing received mission feedback in a database”, “sending received mission feedback”, “receiving an analysis”, “sending the analysis”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the mental process via insignificant pre-solution activity and post-solution activity. The limitations referring to obtaining data represent mere data-gathering. The limitations referring to sending, storing, and receiving data represent insignificant post-solution activity, as it reflects the application of generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is the insignificant extra-solution application of computer technology. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Obtaining, sending, storing, and receiving data are well-understood, routine, and conventional activity/structure in vehicle controls.

Regarding Claims 22-27,
	The claims 22-27 that depend on Claim 21 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 28, 
	Step 1:
	Claim 28 describes a “method” and thus falls under the statutory category of a process.
	Step 2(a), Prong I:
	Claim 28 includes limitations that recite an abstract idea (bolded below):
A computer-implemented method of managing a robot fleet, the method comprising: 
obtaining features of a plurality of robot missions;  
obtaining capabilities of a plurality of robots of the robot fleet;  
selecting a robot among the plurality of robots to perform a selected robot mission among the plurality of robot missions based on the obtained capabilities of the selected robot and the obtained features of the selected robot mission  
sending a robot mission control information for the selected robot mission to the selected robot; 
receiving mission feedback for the selected robot mission and an analysis result from the selected robot,
sending the analysis result to an operation management system 
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. Selection of a robot can be performed within the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: the steps of “obtaining features … and capabilities”, “sending a robot mission control information”, “receiving mission feedback … and an analysis result” , “sending received mission feedback”, “sending the analysis”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the mental process via insignificant pre-solution activity and post-solution activity. The limitations referring to obtaining data represent mere data-gathering. The limitations referring to sending, storing, and receiving data represent insignificant post-solution activity, as it reflects the application of generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is the insignificant extra-solution application of computer technology. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Obtaining, sending, storing, and receiving data are well-understood, routine, and conventional activity/structure in vehicle controls.

Regarding Claims 29-34,
	The claims 29-34 that depend on Claim 21 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 

Regarding Claim 35
	Step 1:
	Claim 35 describes a “a system for management of a robot fleet” and thus falls under the statutory category of an apparatus.
	Step 2(a), Prong I:
	Claim 35 includes limitations that recite an abstract idea (bolded below):
A system for management of a robot fleet, the system comprising:
a plurality of robots; 
and a robot service platform comprising a data storage device storing instructions for management of a robot fleet in an electronic storage medium, and a processor configured to execute the instructions to perform a method including:
obtaining features of a plurality of robot missions;  
obtaining capabilities of a plurality of robots of the robot fleet;  
selecting a robot among the plurality of robots to perform a selected robot mission among the plurality of robot missions based on the obtained capabilities of the selected robot and the obtained features of the selected robot mission  
sending a robot mission control information for the selected robot mission to the selected robot; 
receiving mission feedback for the selected robot mission from the selected robot,
storing the received mission feedback to a database, 
sending the received mission feedback to an information analysis module 
receiving an analysis result from the information analysis module 
sending the analysis result to an operation management system 
	The Examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. Selection of a robot can be performed within the human mind. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea are: a plurality of robots, a data storage device, a processor, as well as the steps of “obtaining features … and capabilities”, “sending a robot mission control information”, “receiving mission feedback … and an analysis result” , “sending received mission feedback”, “sending the analysis”. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity as these limitations merely apply the mental process via insignificant pre-solution activity and post-solution activity. The limitations referring to obtaining data represent mere data-gathering. The limitations referring to sending, storing, and receiving data represent insignificant post-solution activity, as it reflects the application of generic computer technology. The data storage device, processor, and robots are themselves generic computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).		Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination)   that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, all that remains is the insignificant extra-solution application of computer technology. Mere instructions to apply an exception using insignificant activity cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The presence of robots, a data storage device, a processor, as well as obtaining, sending, storing, and receiving data are well-understood, routine, and conventional activity/structure in vehicle controls


Regarding Claims 36-40,
	The claims 36-40 that depend on Claim 35 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Altogether, the claim limitations are not integrated into a practical application. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-27, and 35-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to lacking subject matter which would enable the claimed invention.

Claim 21, 24, 35, 36, and 40 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims refer to material which invoked 35 U.S.C. 112(f), for which corresponding structure was not then found in the specification. 
Claims 22, 23, 25-27, and 37-39 are rejected as the depend on a claim rejected under 35 U.S.C. 112(a)


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-27 and 35-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21, 24, 35, 36, and 40 contain subject matter which invoked 35 U.S.C. 112(f), yet for which sufficient structure was not found in the specification, rendering the meaning of these phrases unclear.  For the purposes of compact prosecution, the examiner is interpreting these phrases to be describing particular programs stored within generic and standard computer technology.
Claim 38 is rejected as it recites, “processing [the mission feedback] by the data adapter” while Claim 37 recites, “the data adapter is configured to transform mission feedback.” It is unclear if “processing” and “transform[ing] are the same, or distinct, manipulations of mission feedback. For compact prosecution, Examiner is interpreting these as the same manipulations.
Claims 38 and 40 are rejected as they constitute method limitations on an apparatus. Claim 38 recites, “the system for management … further comprising: processing the mission feedback” Claim 40 recites, “the system for management … wherein the [data] … is provided to an … application”. Because the claims cross multiple statutory categories, it is unclear when the claims would be violated. For compact prosecution, Examiner is interpreting Claim 38 as -- … wherein the selected robot comprises a robot interface configured to process the mission feedback before … --. Examiner is interpreting Claim 40 as, -- … wherein the processor is further configured to: provide [the data] … --. Appropriate correction is required.
 Claims 22, 23, 25-27, and 37-39 are rejected as the depend on a claim rejected under 35 U.S.C. 112(b)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24, 25-27, 35, 36, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blonder (US 20220250658 A1) herein after referred to simply as Blonder. 

Regarding Claim 21, 
Blonder discloses the following limitations, 
A computer-implemented method of managing a robot fleet, the method comprising: obtaining features of a plurality of robot missions; (Paragraph [0167], “Optionally, the mission engine 230 splits the inspection mission to a plurality of sub-missions where each of the sub-missions is directed to acquire a respective one of a plurality of portions of the required inspection data. The mission engine 230 may compute mission parameters for each of the sub-missions” – where sub-missions are themselves missions, and computing their parameters thus obtains the features of a plurality of missions, and Paragraph [0167], “The mission engine 230 may compute operation instructions accordingly for each of the plurality of selected capable autonomous vehicles” - because the plurality of robots art of a collective robot management system, these robots are thus part of a robot fleet).  
obtaining capabilities of a plurality of robots of the robot fleet;  (Paragraph [0167], “The mission engine 230 may compute mission parameters for each of the sub-missions and may further select a plurality of capable autonomous vehicles 202 which are each identified, based on analysis of their operational parameters with respect to the mission parameters, as capable to carry out a respective one of the plurality of sub-missions” – where operational parameters are capabilities, and identifying such parameters is thus obtaining capabilities of a plurality of robots.) 
selecting a robot among the plurality of robots to perform a selected robot mission among the plurality of robot missions based on the obtained capabilities of the selected robot and the obtained features of the selected robot mission  (Paragraph [0167], “The mission engine 230 may compute mission parameters for each of the sub-missions and may further select a plurality of capable autonomous vehicles 202 which are each identified, based on analysis of their operational parameters with respect to the mission parameters, as capable to carry out a respective one of the plurality of sub-missions” -– where, in selecting a plurality of robot, the system selects a robot)
sending a robot mission control information for the selected robot mission to the selected robot; (Paragraph [0167], “The mission engine 230 may compute operation instructions accordingly for each of the plurality of selected capable autonomous vehicles 202 to operate the respective selected capable autonomous vehicle 202 to carry out its respective inspection mission” – where operation instructions are mission control information)
receiving mission feedback for the selected robot mission from the selected robot, (Paragraph [0172], “As shown at 116, which is an optional step, the mission engine 230 may initiate one or more additional inspection missions to acquire additional inspection data in case the acquired inspection data is incompliant, for example, partial, incomplete, insufficient, insufficiently accurate, under quality and/or the like.” – where, because Mission Engine 230 acts on inspection data, which constitutes mission feedback, the Mission Engine 230 necessarily receives the mission feedback via the connections shown in Figure 2.) 
storing the received mission feedback to a database, (Figure 2, Element 224, Storage, where the storage is a memory associated with Mission Engine 230, Paragraph [0110], “For example, the processor(s) 222 may execute a mission engine 230” – where processors are coupled to a memory in a computer, and, are part of the Mission Management System 200, paragraph [0106], “The mission management system 200 may comprise a network interface 220 for connecting to a network 208, a processor(s) 222 for executing the process 100 and a storage 224 for code storage (program store) and/or data store.” – ergo, any data received by Mission Engine 230 is in fact data received by a computer, and thus, is stored in a database while being processed)
sending the received mission feedback to an information analysis module (Paragraph [0172], “In particular, the analysis of the acquired inspection data may be done compared and/or with respect to the required inspection data as determined in step 104 to evaluate the compliance of the actually acquired inspection data with the computed required inspection data.” – where Mission Engine 230 includes an information analysis module)
receiving an analysis result from the information analysis module (Paragraph [0172], “In particular, the analysis of the acquired inspection data may be done compared and/or with respect to the required inspection data as determined in step 104 to evaluate the compliance of the actually acquired inspection data with the computed required inspection data.” – where completing evaluation of the inspection data thus means the system will receive an analysis result)
sending the analysis result to an operation management system  (As noted by applicant in Paragraph [0181], “Operations management system 805 may include many systems and modules” – and where the Mission Engine 230 includes, but is not entirely defined by, an information analysis module, and, once an information analysis is complete, this result is used for further management of the system (Figure 1, step 116, step 104), the internal transmission of data from one part of Mission Engine 230 to another part of Mission Engine 230 constitutes sending the analysis result to an operation management system, where the aspects of Mission Engine 230 that carry out operations, create missions, may be understood as the operation management system, or, as an alternative interpretation, the entirety of Mission Management System 200 of Figure 2 can interpreted as the operation management  system, and again, with the internal transfer of data to it from other parts within it.) 

Regarding Claim 24, 
Blonder, as shown, discloses all of the limitations of Claim 21. Blonder further discloses the following limitations, 
wherein the information analysis module performs data aggregation and analysis of the mission feedback  (Paragraph [0172], “In particular, the analysis of the acquired inspection data may be done compared and/or with respect to the required inspection data as determined in step 104 to evaluate the compliance of the actually acquired inspection data with the computed required inspection data.” – where Mission Engine 230 is the information analysis module, and analysis of inspection data is analysis of mission feedback.)

Regarding Claim 25,
Blonder, as shown, discloses all of the limitations of Claim 21, Blonder further discloses the following limitations, 
wherein the data aggregation and analysis of the mission feedback includes one or more of processing photograph information, determining an instrument reading from photograph information, comparing a sensor reading to a prior or expected sensor reading, and performing statistical analysis on mission feedback, (Paragraph [0172], “In particular, the analysis of the acquired inspection data may be done compared and/or with respect to the required inspection data as determined in step 104 to evaluate the compliance of the actually acquired inspection data with the computed required inspection data.” – where required data constitutes expected sensor readings, Paragraph [0062], “The mission parameters may include, for example, one or more viewpoints for capturing inspection data, specifically sensory data depicting the inspected asset(s) and/or part thereof, one or more capture angles for capturing the sensory data, one or more resolutions for capturing the sensory data, one or more access paths to the inspected asset(s) and/or the like.” and the inspection data itself is sensor data, Paragraph [0066], “The inspection data acquired by the selected capable autonomous vehicle(s) may include sensory data captured by the sensor(s) of the selected capable autonomous vehicle(s),” - and thus, by performing a comparison of the acquired and expected data, data analysis is performed) 

Regarding Claim 26,
Blonder, as shown, discloses all of the limitations of Claim 25, Blonder further discloses the following limitations, 
The computer implemented method of managing a robot fleet of Claim 25, wherein data aggregation and analysis of the mission feedback is performed using machine learning or artificial intelligence analysis of mission feedback from prior robot missions or the analysis results of mission feedback from prior robot missions (Paragraph [0174], “Optionally, one or more ML models, for example, a neural network, an SVM and/or the like may be trained and learned to analyze the acquired inspection data to determine compliance, specifically, for quality, accuracy, completeness, reliability and/or the like of the acquired inspection data.”)


Regarding Claim 35,
Claim 35 represents the same material as Claim 21, as the corresponding apparatus for a given method. Any system able to carry out the method of Claim 21 would, necessarily, recite the elements of Claim 35. As Blonder discloses the method of Claim 21, the apparatus of Claim 35 is therefore also disclosed.   

Regarding Claim 36,
Blonder, as shown, discloses all of the limitations of Claim 35, Blonder further already discloses the material of Claim 36, as this uses identical language to Claim 26 with regards to the Machine Learning and AI material. This language is identical with the exception of the additional language, which is also disclosed by Blonder,
providing the received mission feedback to a report generator, or storing a record of the mission and the received mission feedback to a mission log (Paragraph [0182], “Optionally, based on the analysis of the acquired inspection data, the inspection report may be generated” – where generating a report requires a report generator, where the report generator is present between at least one of the Mission Management System 200, Mission Engine 230, or Network 208)

Regarding Claim 39, 
Blonder, as shown, discloses all of the limitations of Claim 35, Blonder further already discloses the following limitations, 
wherein the mission feedback for the selected robot mission includes one or more information that the selected robot mission was fully completed, information that the selected robot mission was partially completed, information that the selected robot mission was not initiated, health information about the selected robot, status information about the selected robot, capabilities information about the selected robot, photographs, video, environmental data, sensor readings, motion data about the selected robot, or location data about the selected robot (Paragraph [0066], “The inspection data acquired by the selected capable autonomous vehicle(s) may include sensory data captured by the sensor(s) of the selected capable autonomous vehicle(s),”)

Regarding Claim 40,
Blonder, as shown, discloses all of the limitations of Claim 35, Blonder further already discloses the following limitations, 
wherein the mission feedback and analysis result from the information analysis module is provided to an end user application, the end user application being one of an operations management application, a maintenance application, a field inspection application, or a workflow management application (Paragraph [0120], “the mission engine 230 may operate and present the GUI via one or more browsing applications, for example, a web browser, a local application, a local agent and/or the like executed by the client device 210 which render data received from the mission engine 230.” – where rending data from Mission Engine 230 is the result of inspection data analysis, see also Figure 6.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blonder, further in view of Jannsen (WO 2013059513 A1), herein after referred to simply as Jannsen.

Regarding Claim 22, 
Blonder, as shown, discloses all of the limitations of Claim 21. However, Blonder does not disclose the following limitation, 
wherein the robot mission control information for the selected robot mission sent to the selected robot via a control adapter configured to transform common mission control information to robot mission control information 
	However, this is taught by Jannsen (PDF Page 4, Lines 26-30, “the processor adapted to receive commands from the at least one client communication module, translate the received commands, and transmit the translated commands to the at least one robot communication module, wherein the communication between the common controller and the at least one client communication module is in a communication protocol foreign to the robot.” – where translation of data involves a control adapter, see Figure 2 and Figure 3, where the Gateway module serves as a control adapter, PDF Page 13, Line 15-21, “In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12. Similarly, video or other data can be translated from robot 12 by gateway module 200 into a format that OCU 34 is capable of receiving. As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fleet control of Blonder with the data translation of Jannsen, as doing so increases the range of available robots that can be overseen by a single fleet system, and further, the combination can be performed using methods known to one of ordinary skill in the art, yielding predictable results. 



Claims 23, 27-34, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Blonder, further in view of Jannsen and Falk (US 20220185315 A1) herein after referred to simply as Falk

Regarding Claim 23, 
Blonder, as shown, discloses all of the limitations of Claim 21. However, blonder does not disclose the following limitation, 
wherein the mission feedback for the selected robot mission … is received from the selected robot via a data adapter configured to transform mission feedback gathered by the selected robot to a common data format 
	However, this is taught by Jannsen (PDF Page 4, Lines 26-30, “the processor adapted to receive commands from the at least one client communication module, translate the received commands, and transmit the translated commands to the at least one robot communication module, wherein the communication between the common controller and the at least one client communication module is in a communication protocol foreign to the robot.” – where the usage of gateway module for translation of data from a robot constitutes a receiving feedback via a data adapter, see Figure 2 and Figure 3, where the Gateway module serves as a data adapter, PDF Page 13, Line 15-21, “In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12. Similarly, video or other data can be translated from robot 12 by gateway module 200 into a format that OCU 34 is capable of receiving. As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fleet control of Blonder with the data translation of Jannsen, as doing so increases the range of available robots that can be overseen by a single fleet system, and further, the combination can be performed using methods known to one of ordinary skill in the art, yielding predictable results. 
	However, the combination of Blonder and Jannsen do not explicitly disclose the following limitation, 
and the analysis result of the mission feedback is received from the selected robot
	However, this is taught by Falk, which teaches that robots in a robot management system may perform onboard processing of their respective data (Paragraph [0025], “Generally, the vehicle computing system can obtain sensor data from a sensor system onboard the vehicle, attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment. Additionally, the vehicle computing system can communicate with a remote computing system”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the location of where data processing in the combination of Blonder and Jannsen to be the onboard processing of Falk, as doing so provides further decentralization and resiliency of the system, allows for computers with less resources to act as the management system, and further, the combination is a simple substitution of elements yielding predictable results. 

Regarding Claim 27, 
Blonder, as shown, discloses all of the limitations of Claim 21, Blonder further discloses the following limitations, 
further comprising: selecting a second robot among the plurality of robots to perform the selected robot mission in cooperation with the robot; (Paragraph [0167], “The mission engine 230 may compute mission parameters for each of the sub-missions and may further select a plurality of capable autonomous vehicles 202 which are each identified, based on analysis of their operational parameters with respect to the mission parameters, as capable to carry out a respective one of the plurality of sub-missions” -– where, in selecting a plurality of robot, the system selects at least a first and a second robot, and, as the selected robot missions are sub-missions within one overall cooperative task, thee second robot is selected in cooperation 
and; receiving second mission feedback for the selected robot … from the second robot, (Paragraph [0172], “As shown at 116, which is an optional step, the mission engine 230 may initiate one or more additional inspection missions to acquire additional inspection data in case the acquired inspection data is incompliant, for example, partial, incomplete, insufficient, insufficiently accurate, under quality and/or the like.” – where, because Mission Engine 230 acts on inspection data, which constitutes mission feedback, the Mission Engine 230 necessarily receives the mission feedback via the connections shown in Figure 2. And, further, this is performed with data received from the plurality of robots, including second robot)
	However, Blonder does not disclose the following limitation, 
and; receiving … a second analysis result of the mission feedback from the second robot,
	However, this is taught by Falk, which teaches that robots in a robot management system may perform onboard processing of their respective data (Paragraph [0025], “Generally, the vehicle computing system can obtain sensor data from a sensor system onboard the vehicle, attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment. Additionally, the vehicle computing system can communicate with a remote computing system”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the location of where data processing in the combination of Blonder and Jannsen occurs to be the onboard processing of Falk, as doing so provides further decentralization and resiliency of the system, allows for computers with less resources to act as the management system, and further, the combination is a simple substitution of elements yielding predictable results. 
	However, the combination of Blonder and Falk do not disclose the following limitation in full, 
wherein the second mission feedback for the selected robot mission and the second analysis result of the mission feedback is received from the second robot via a second data adapter configured to transform second mission feedback gathered by second robot to a common data format 
However, this is taught by the inclusion of Jannsen, which discloses the reception of data via a data adapter, (PDF Page 11, Line 15-21, “In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12. Similarly, video or other data can be translated from robot 12 by gateway module 200 into a format that OCU 34 is capable of receiving. As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.” where the usage of gateway module for translation of data from a robot constitutes receiving feedback via a data adapter.) Further, Jannsen shows a plurality of adapters configured for a plurality of respective robots, including at least a second data adapter (PDG Page 13, “Additionally, OCU 30 can communication with robot 12 and robot 14 by instruction gateway module 100 to forward commands to gateway module 200”, where the second robot would be a robot associated with Gateway module 100, where the module acts as second data adapter).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fleet control of Blonder with the data translation of Jannsen, as doing so increases the range of available robots that can be overseen by a single fleet system, and further, the combination can be performed using methods known to one of ordinary skill in the art, yielding predictable results. 

Regarding Claim 28,
The limitations of Claim 28 are identical to those of Claim 21, addressed above, with the exception of the following language,
receiving mission feedback for the selected robot mission and an analysis result of the mission feedback from the selected robot
However, this language is further addressed via the rejection of Claim 23, which contains the language not shared between Claim 23 and 28. As Blonder discloses Claim 21, and the combination of Blonder, Jannsen, and Falk discloses Claim 23, the combination discloses all of the limitations of Claim 28.

Regarding Claim 29,
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 28. Blonder Further discloses the following limitation, 
wherein the analysis result of the mission feedback is data aggregation and analysis of the mission feedback is data aggregation and analysis of the mission feedback performed by the robot (Paragraph [0172], “In particular, the analysis of the acquired inspection data may be done compared and/or with respect to the required inspection data as determined in step 104 to evaluate the compliance of the actually acquired inspection data with the computed required inspection data.” – where required data constitutes expected sensor readings, Paragraph [0062], “The mission parameters may include … sensory data depicting the inspected asset(s) and/or part thereof, one or more capture angles for capturing the sensory data, one or more resolutions for capturing the sensory data.” and the inspection data itself is sensor data, Paragraph [0066], “The inspection data acquired by the selected capable autonomous vehicle(s) may include sensory data captured by the sensor(s) of the selected capable autonomous vehicle(s),” - and thus, by performing a comparison of the acquired and expected data, data analysis is performed)
Regarding Claim 30,  
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 28. As the limitations added by Claim 30 are identical to those of Claim 26, and Claim 26 is already addressed above by the disclose of Blonder, the combination, further, discloses all of the limitations of Claim 30. 

Regarding Claim 31, 
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 28. Blonder further discloses the following limitations, 
wherein the robot mission control information for the selected robot mission is sent to the selected robot via a computer network, the computer network being one of a global network, a virtual private network, or a local network (Figure 2, element 208, “Network”, and further, Paragraph [0107], “The network interface 220 may include one or more network and/or communication interfaces for connecting to the network 208 comprising one or more wired and/or wireless networks, for example, a Local Area Network (LAN), a Wireless Local Area Network (WLAN), … the internet and/or the like.”	

Regarding Claim 32, 
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 28. Blonder further discloses the following limitations, 
wherein the robot mission control information for the selected robot mission is sent to the selected robot via a server (Paragraph [0096], “An exemplary mission management system 200, for example, a computer, a server, a computing node, a cluster of computing nodes, a cloud computing platform and/or the like may be deployed to execute the process 100”, where step 114 of process 100, see Figure 1, is sending mission control information to selected robots)
Regarding Claim 33, 
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 28. However, Blonder does not disclose the following limitations,
further comprising: processing the robot mission control information for the selected robot mission by a first robot interface, corresponding to a first robot type, prior to sending the robot mission control information for the selected robot to the selected robot 
	However, these are taught by Jannsen, which discloses robot interfaces that transmit mission control information to the selected robot (Figures 2 and 3, Robot Communication Modules 102, 202, 202B, where these modules contain particular interfaces 108, 208, 204B)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fleet control of Blonder with the robot interfaces of Jannsen, as doing so is an essential aspect to carrying out the method as disclosed in the combination of Jannsen and Blonder as disclosed in the address of Claim 23, and thus, increases the range of robots that can be handled by a single management system, and further, the combination can be performed using methods known to one of ordinary skill in the art, yielding predictable results.

Regarding Claim 34,
The combination of Blonder, Jannsen, and Falk, as shown, discloses all of the limitations of Claim 33. Jannsen further discloses the following limitations,
processing the robot mission control information for the selected robot mission by a first robot control adapter corresponding to the first robot type configured to transform common robot mission control information to the robot  mission control information  (PDF Page 13, Line 15-21, “In an embodiment where robot 12 and OCU 34 do not include compatible communication means, gateway module 200 can translate commands from OCU 34 into a format native to robot 12. Similarly, video or other data can be translated from robot 12 by gateway module 200 into a format that OCU 34 is capable of receiving. As a result, a common controller is created that enables unique and, in embodiments, proprietary language control over particular robots, and similarly receives unique data from differently-programmed robots.”)
prior to processing the robot mission control information for the selected robot mission by the first robot interface (Figure 2, Figure 3, Robot Communication Modules 102, 202, 202B, where these modules contain particular interfaces for an associated robot, a la Robot Control radio 108, Robot Control radio 208, and Robot Control IR transceiver 204B)

Regarding Claim 37, 
Claim 37 represents the same material as Claim 23, as the corresponding apparatus for a given method. Any system able to carry out the method of Claim 23 would, necessarily, recite the elements of Claim 37. As the combination of Blonder, Jannsen, and Falk discloses the method of Claim 23, the apparatus of Claim 37 is therefore also disclosed.   

Regarding Claim 38,
Claim 38 represents the same material as Claim 33, as the corresponding apparatus for a given method. Any system able to carry out the method of Claim 33 would, necessarily, recite the elements of Claim 38. As the combination of Blonder, Jannsen, and Falk discloses the method of Claim 33, the apparatus of Claim 38 is therefore also disclosed.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saad (Saad (US 20160155339 A1) discloses both protocol translation for transmission and reception (Paragraph [0071-0073], as well as health status reporting (Paragraph [0054]) and autonomous handling of mission data aboard each vehicle (Fig 3., Paragraph [0055])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666     	                                                                                                                                                                                    



/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666